 Case 3:20-cv-00117-G-BH Document 20 Filed 07/29/21            Page 1 of 7 PageID 81



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




TIM L. DUKE,                                 )
                                             )
             Plaintiff,                      )
                                             )             CIVIL ACTION NO.
VS.                                          )
                                             )             3:20-CV-0117-G-BH
DALLAS COUNTY,                               )
                                             )
             Defendant.                      )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       On June 25, 2021, the magistrate judge issued her Findings, Conclusions, and

Recommendation (“FCR”), recommending that the plaintiff’s complaint be dismissed

with prejudice for failing to state a claim upon which relief may be granted. See

generally docket entry 18. More specifically, the plaintiff alleges that he was

wrongfully convicted of burglary of a habitation in 1992. After the plaintiff was

exonerated, he brought this suit against Dallas County for his wrongful conviction.

But his complaint failed to identify a Dallas County policy or custom that led to his

alleged wrongful incarceration – much less a policy promulgated with the requisite

deliberate indifference; thus, the magistrate judge recommended dismissal. See id. at

4-6.
 Case 3:20-cv-00117-G-BH Document 20 Filed 07/29/21            Page 2 of 7 PageID 82



      The plaintiff has subsequently filed a document entitled “Motion to

Amend/Object/Appeal Magistrate Findings, Conclusions, and Recommendation”

which the court construes, liberally, as an objection to the FCR, as well a motion to

amend the complaint. See generally docket entry 19; see also Erickson v. Pardus, 551

U.S. 89, 94 (2007) (per curiam) (noting that a document filed pro se is “to be

liberally construed”) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

      The court first addresses the plaintiff’s request to amend his complaint.

Initially, the plaintiff’s request to amend does not comply with this district’s local

rules. Specifically, Northern District of Texas Local Rule 15-1 requires a party

seeking leave to amend to attach a copy of the proposed amended complaint as an

exhibit to the motion – whether the motion is filed in paper form or electronically.

The plaintiff, however, did not attach a copy of his proposed amended complaint to

his motion. This alone is sufficient cause to deny his motion for leave to amend. See

Shabazz v. Franklin, No. 3:04-CV-0602-N, Findings, Conclusions, and

Recommendation of the United States Magistrate Judge (docket entry 15) at 6 (N.D.

Tex. March 8, 2005) (Ramirez, J.) (holding that denial of a pro se party’s motion to

amend is proper if the party did not file a copy of the proposed amended complaint),

rec. adopted, 380 F.Supp.2d 793 (N.D. Tex. 2005) (Godbey, J.).




                                           -2-
 Case 3:20-cv-00117-G-BH Document 20 Filed 07/29/21            Page 3 of 7 PageID 83



      Further, even considering the merits of the motion, while Federal Rule of Civil

Procedure 15(a) requires a trial court to grant leave to amend freely, leave to amend

is in no way automatic. See Marucci Sports, L.L.C. v. National Collegiate Athletic

Association, 751 F.3d 368, 378 (5th Cir. 2014) (citing Jones v. Robinson Property Group,

L.P., 427 F.3d 987, 994 (5th Cir. 2005)). “The district court is entrusted with the

discretion to grant or deny a motion to amend and may consider a variety of factors

including ‘undue delay, bad faith or dilatory motive on the part of the movant,

repeated failures to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party . . ., and futility of the amendment.’” Id. (citation

omitted). Denying a motion to amend is not an abuse of discretion if allowing an

amendment would be futile. Briggs v. Mississippi, 331 F.3d 499, 508 (5th Cir. 2003),

cert. denied, 540 U.S. 1108 (2004). An amendment is futile if it would fail to survive

a Rule 12(b)(6) motion. Id.

      The court determines that the plaintiff’s proposed amendment would be futile

here. The plaintiff proposes to amend his complaint to accuse unidentified “Dallas

County elected policy makers along with Irving PD and Dallas County DA office and

Court #5” of violating an unspecified policy which led to his wrongful conviction,

which has since been overturned. See docket entry 19 at 5. However, the Irving

Police Department is a nonjural entity, and a plaintiff may not bring a civil rights

action against a servient political agency or department unless such agency or



                                          -3-
 Case 3:20-cv-00117-G-BH Document 20 Filed 07/29/21              Page 4 of 7 PageID 84



department enjoys a separate and distinct legal existence. See Darby v. Pasadena Police

Department, 939 F.2d 311, 313-14 (5th Cir. 1991). The same is true of the Dallas

County District Attorney’s Office and district courts within Dallas County: suit

against these entities is, in effect, a suit against Dallas County. See Wilson v. Dallas

County, No. 3:11-CV-0879-L, 2014 WL 4261951, at *6 (N.D. Tex. Aug. 29, 2014)

(Lindsay, J.) (“Dallas County is the entity that has jural existence, and a suit against

the Commissioners Court is a nullity and can only proceed as one against Dallas

County as the proper party. Accordingly, the court treats the suit against the

Commissioners Court as one against Dallas County.”); Jacobs v. Port Neches Police

Department, 915 F.Supp. 842, 844 (E.D. Tex. 1996) (holding that county sheriff’s

department and county district attorney’s office are not legal entities capable of suing

or being sued).

       Moreover, as for Dallas County, the plaintiff contends that there were policies

and customs in place that would have prevented his wrongful conviction, but “Dallas

County elected policy makers” did not follow these policies. To establish municipal

liability under 42 U.S.C. § 1983 (“§ 1983”), the plaintiff must allege the existence of

a policy maker, an official policy, and a violation of constitutional rights whose

“moving force” is the policy or custom. See Piotrowski v. City of Houston, 237 F.3d

567, 578 (5th Cir.) (citing Monell v. Department of Social Services of City of New York,

436 U.S. 658, 694 (1978)), cert. denied, 534 U.S. 820 (2001). Generally, an “official



                                           -4-
 Case 3:20-cv-00117-G-BH Document 20 Filed 07/29/21            Page 5 of 7 PageID 85



policy” for purposes of § 1983 liability is either: (1) a policy statement, ordinance,

regulation, or decision that is officially adopted and promulgated by the

municipality’s law-making officers or by an official to whom the lawmakers have

delegated policy-making authority or (2) a persistent widespread practice of city

officials or employees, which, although not authorized by officially adopted and

promulgated policy, is so common and well settled as to constitute a custom that

fairly represents municipal policy. Williams v. Kaufman County, 352 F.3d 994, 1013

(5th Cir. 2003) (citation omitted). It is also true that “the existence of a well-

established officially-adopted policy will not insulate the municipality from liability

where the policy-maker departs from the formal rules.” Cox v. City of Jackson, 343

F.Supp.2d 546, 567 (S.D. Miss. 2004) (citing Gonzalez v. Ysleta Independent School

District, 996 F.2d 745, 754 (5th Cir. 1993)) (further citations omitted).

      The plaintiff here appears to be relying upon a theory that policy makers

deviated from constitutional policy and that this deviation was the “moving force”

behind his injury. However, his proposed amendment is far too short on specifics to

state a claim. The plaintiff does not specifically identify a policy maker, instead

asserting in conclusory fashion that “Dallas County elected policy makers” violated

municipal policy. See docket entry 19 at 5; see also Harmon v. City of Arlington, Texas,

478 F.Supp.3d 561, 574-75 (N.D. Tex. 2020) (O’Connor, J.) (dismissing municipal

liability claim where the plaintiff failed to identify a specific policy maker and finding



                                           -5-
 Case 3:20-cv-00117-G-BH Document 20 Filed 07/29/21             Page 6 of 7 PageID 86



allegation that the “City of Arlington” as a policy maker with knowledge of the

failure to discipline at issue in that case was too conclusory to support relief);

Chalmers v. City of Dallas, No. 3:14-CV-0036-N, Findings, Conclusions and

Recommendation of the United States Magistrate Judge (docket entry 19) at 5 (N.D.

Tex. March 21, 2014) (Horan, J.) (dismissing § 1983 municipal liability claim and

noting that “the complaint does not include any allegations to suggest the identify of

a municipal policymaker who created a policy that was the ‘moving force’ behind the

alleged constitutional violation”), rec. adopted, 2014 WL 1778946 (N.D. Tex. May 5,

2014) (Godbey, J.).

       Nor does the plaintiff identify a specific policy of Dallas County from which

the policy maker supposedly deviated; he alleges only that Lewisville Police

Department arrest reports existed showing his innocence but that a burglary detective

from the Irving Police Department and unidentified persons within the Dallas

County District Attorney’s Office failed to investigate this evidence in violation of

the City of Irving’s policy. See docket entry 19 at 5-6. The plaintiff’s failure to

specifically allege a policy maker (of either Dallas County or the City of Irving) who

deviated from a specific policy, thereby causing his constitutional injury, precludes

any municipal liability claim. See Doe v. City of Springtown, Civil Action No.

4:19-CV-0166-P-BP, 2019 WL 9406510, at *3 (N.D. Tex. Nov. 26, 2019) (Ray, J.)

(noting that the plaintiff “must specifically identify each policy that allegedly caused



                                           -6-
 Case 3:20-cv-00117-G-BH Document 20 Filed 07/29/21           Page 7 of 7 PageID 87



constitutional violations”) (citing Piotrowski, 237 F.3d at 579), rec. adopted, 2020 WL

1861882 (N.D. Tex. Apr. 14, 2020) (Pittman, J.); see also Chalmers, 2014 WL

1778946, at *3. Thus, because the plaintiff’s proposed amendment still fails to state

a municipal liability claim, the request to amend is DENIED as futile.

      And finally, after reviewing the plaintiff’s objections, in accordance with 28

U.S.C. § 636(b)(1), the undersigned is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct, and they are accepted as the

Findings and Conclusions of the court. The plaintiff’s objections are OVERRULED

and by separate judgment, the plaintiff’s complaint will be dismissed with prejudice.

      SO ORDERED.

July 29, 2021.

                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                          -7-
